Citation Nr: 1500642	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  99-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 21, 1995, for the award of service connection for right knee chondromalacia with osteoarthritis.  

2.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and lumbosacral strain.  

3.  Basic eligibility for assistance in acquiring specially adaptive housing.  

4.  Basic eligibility for assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1977 to August 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, granted service connection for right knee chondromalacia with osteoarthritis and effectuated the award as of December 21, 1995.  In December 2001, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2002, the Board determined that an effective date of August 4, 1993, was warranted for the award of service connection for right knee chondromalacia with osteoarthritis.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2002, the RO denied an effective date prior to August 4, 1993, for the award of service connection for right knee chondromalacia with osteoarthritis.  In February 2007, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2007, the Board dismissed the Veteran's appeal from the denial of an effective date prior to August 4, 1993, for the award of service connection for right knee chondromalacia with osteoarthritis in light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that there is no such claim as a free standing claim for an earlier effective date).  The Veteran again appealed to the Court.  

In September 2009, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back strain.  In February 2010, the RO denied basic eligibility for assistance in acquiring both specially adaptive housing and a special home adaptation grant.  

In February 2010, the Court found that the June 2007 Board decision "improperly made findings on an invalid claim;" vacated that decision; and dismissed the Veteran's appeal.  

In March 2012, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a low back disability and remanded that issue and the issue of entitlement to specially adapted housing to the RO for additional action.  

In July 2012, the Court withdrew its February 2010 memorandum decision dismissing the Veteran's appeal and docketed the Veteran's 2002 appeal.  In August 2012, the Court again found that the June 2007 Board decision "improperly made findings on an invalid claim;" vacated the decision; and dismissed the Veteran's appeal from the June 2007 Board decision.  

In March 2014, the Court set aside the March 2002 Board decision and remanded the issue of entitlement to an effective date prior to December 21, 1995, for the award of service connection for right knee chondromalacia with osteoarthritis to the Board for action consistent with its decision.  

In June 2014, the Veteran was informed that the Veterans Law Judge who had conducted his December 2001 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran indicated that he did not want an additional Board hearing.  
In October 2014, the Veteran was informed that the Veterans Law Judge who had conducted his February 2007 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran was further informed that if no response was received within 30 days of the notice, the Board would assume that he did not want an additional hearing.  The record does not reflect that the Veteran subsequently responded to the October 2014 Board notice.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Accordingly, the issues of service connection for a recurrent lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and lumbosacral strain; basic eligibility for assistance in acquiring specially adaptive housing; and basic eligibility for assistance in acquiring a special home adaptation grant are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia with osteoarthritis originated during active service.  

2.  In June 1982, the RO denied service connection for right knee chondromalacia.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 1982.  The Veteran did not submit a notice of disagreement (NOD) with the rating decision.  

3.  The June 1982 RO decision denying service connection for right knee chondromalacia is final.  

4. The Veteran submitted an undated application to reopen his claim of entitlement to service connection for right knee chondromalacia which was received by the RO on March 1, 1984.  


CONCLUSION OF LAW

An effective date of March 1, 1984, for the award of service connection for right knee chondromalacia with osteoarthritis is warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has issued several VCAA notices to the Veteran including a March 2010 notice which informed him of the evidence generally needed to support a claim for the assignment of an earlier effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for right knee chondromalacia with osteoarthritis, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple hearings before both Veterans Law Judges and a VA Decision Review Officer (DRO).  The hearing transcripts have been incorporated into the record.  The Veteran was informed of his right to an additional hearing before a Veterans Law Judge given the retirement of the Veterans Law Judges who conducted his Board hearings.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for right knee chondromalacia with osteoarthritis should be the date of VA's receipt of his March 1984 informal application to reopen his claim of service connection for a right knee disorder.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In August 1979, the Veteran submitted an informal claim of entitlement to service connection for a right knee disorder.  In June 1982, the RO denied service connection for right knee chondromalacia.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 1982.  The Veteran did not submit a NOD with the rating decision.  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  See King v. Shinseki, 23 Vet. App. 464, 466-467 (2010) (finding that although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.)  

The evidence upon which the RO formulated its June 1982 rating decision may be briefly summarized.  The Veteran's service treatment records make no reference to a recurrent right knee disorder.  An August 1979 physical evaluation from T. Turner, D.O., states that the Veteran presented a history of an in-service July 1977 bilateral knee injury.  He was diagnosed with a right knee medial and lateral cartilage tear.  A July 1980 operative report from Dr. Turner conveys that the Veteran was diagnosed with right knee chondromalacia and underwent right knee arthroscopic surgery.  

New and material evidence pertaining to the issue of service connection for a right knee disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 1982 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The Veteran subsequently submitted an informal application to reopen service connection for right knee chondromalacia which was received by VA on March 1, 1984.  In May 1984, the RO denied an increased disability evaluation for the Veteran's service-connected left knee disorder; informed the Veteran in writing of that decision and his appellate rights; and conveyed further that "service connection for your right knee condition was denied by our rating of June 25, 1982."  The RO's written notice to the Veteran did not in any manner state that his March 1984 application to reopen had been denied or otherwise found to be inadequate.  The RO's May 1984 notice to the Veteran therefore may not be reasonably construed as a rating decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (directing that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.)  

In January 1995, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  The report of a September 1996 VA joint examination states that the Veteran was diagnosed with bilateral knee chondromalacia.  The VA examiner clarified that "for sake of argument, I would say that the right knee condition was certainly aggravated by the left knee condition [k]eeping in mind that the patient states that both knees were hurt at the same time."  The report of a December 1997 VA joint examination confirmed the conclusions reached by the September 1996 VA examination.  In May 1998, the RO granted service connection for right knee chondromalacia with osteoarthritis and effectuated the award as of December 21, 1995.  

In a September 2014 written statement, the Veteran's attorney advanced that, as the Veteran's March 1984 informal application to reopen his claim of service connection remained pending until the May 1998 rating decision granting service connection for right knee chondromalacia with osteoarthritis, the appropriate effective date for the award of service connection for a right knee disorder is March 1, 1984, the date of receipt of the Veteran's application to reopen.  

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's recurrent right knee disorder originated during active service.  The Veteran filed an informal application to reopen his claim for service connection for right knee chondromalacia which was received by VA on March 1, 1984.  That application remained pending until the May 1998 RO decision granting service connection for right knee chondromalacia with osteoarthritis.  Therefore, the appropriate effective date for the award of service connection for right knee chondromalacia with osteoarthritis is March 1, 1984, the date of receipt of the Veteran's March 1984 informal application to reopen his claim of service connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  This is the effective date sought by the Veteran on appeal.  


ORDER

An effective date of March 1, 1984, for the award of service connection for right knee chondromalacia with osteoarthritis is granted subject to regulations governing the awards of monetary benefits.  


REMAND

The March 2012 Board Remand instructions direct that the Veteran was to be afforded a VA spine examination to determine the nature and etiology of his recurrent lumbar spine disorder.  The Veteran was afforded an April 2013 VA spine examination.  The examination report states that the Veteran was diagnosed with lumbar spine degenerative disc disease and degenerative joint disease.  The examiner opined that "the current low back condition is less likely than not related to the one acute and transitory episode of low back pain shown in the record;" "the Veteran had noted a history of an acute back injury prior to military service (in 1974);" and "there is no evidence of aggravation (as per VA definition) of a pre-existing condition."  The VA physician's assistant made no findings as to whether the Veteran's lumbar spine degenerative disc disease and degenerative joint disease were related to his service-connected post-operative right knee and left knee disorder.  

The Board notes that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA spinal evaluation is necessary to address the relationship, if any, between the Veteran's diagnosed lumbar spine disorders and his service-connected post-operative right knee and left knee disabilities.  

In its Remand instructions, the Board further requested that the Veteran be afforded an examination to determine whether the Veteran's "service-connected disabilities so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  The report of an April 2013 VA orthopedic examination and a May 2013 addendum thereto convey that the Veteran "ambulates with a cane" and "has great difficulty" ambulating.  The VA physician's assistant opined that "the Veteran's mobility and [activities of daily living] could be aided/improved with adaptive devices to assist with mobility and [activities of daily living] ... including, but not limited to braces, walkers, canes, etc."  The Board is unable to discern whether the examiner specifically found the Veteran's locomotion to be precluded "without the aid of braces, crutches, canes, or a wheelchair."  Therefore, further VA evaluation to specifically make such a determination is required.  

A September 2013 VA treatment record states that the Veteran was being scheduled for a right total knee replacement.  VA clinical documentation dated after September 2013, including that of the cited total knee replacement, is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his recurrent lumbar spine disabilities and treatment of his service-connected right knee and left knee disorders after September 2013including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2013.  

3.  Schedule the Veteran for a VA spine examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent lumbar spine disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent lumbar spine disorder had its onset during active service; is related to the Veteran's in-service low back complaints; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for right knee chondromalacia patella with osteoarthritis, right knee osteoarthritis, left knee chondromalacia patella with synovitis, and left knee traumatic arthritis.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining whether the Veteran's service-connected disabilities so affect the functions of balance and/or propulsion as to preclude his locomotion without the aid of braces, crutches, canes, or a wheelchair.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Service connection is in effect for right knee chondromalacia patella with osteoarthritis, right knee osteoarthritis, left knee chondromalacia patella with synovitis, and left knee traumatic arthritis.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues of service connection for a recurrent lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and lumbosacral strain; basic eligibility for assistance in acquiring specially adaptive housing; and basic eligibility for assistance in acquiring a special home adaptation grant.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


